Citation Nr: 0724384	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service-connected residuals of a nasal fracture with 
deviation of a nasal septum.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.  

Finally, it is noted that the Board remanded the veteran's 
claim for increase for further development in June 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected nasal fracture residuals currently 
is shown to be manifested by a deviation of the nasal septum, 
nasal obstruction and sinus involvement and is productive of 
a disability picture that more nearly approximates that of 
vasomotor rhinitis with related symptoms including polyps; 
findings of radical surgery, constant manifestations or 
purulent discharge due to sinusitis are not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected residuals of the nasal fracture are 
met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.97 including Diagnostics Code 
6502, 6510, 6522 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In May 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the August 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2004 letter and a July 2006 
letter satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2004 and July 2006 letters advised the veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating, and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the January 2005 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in July 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of deviation of a nasal 
septum.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A March 2003 RO rating decision granted service connection 
for the residuals of a  fracture of the nasal bones with 
deviated septum and assigned a noncompensable rating, 
effective on November 22, 2002.  An August 2004 rating 
decision increased the rating to 10 percent.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6502 a 10 percent 
disability rating is warranted when there is a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  

The Board notes that the veteran is already receiving the 
highest rating assignable for service-connected deviation of 
nasal septum under Diagnostic Code 6502.  

The veteran now asserts that he is experiencing headaches, 
frequent nosebleeds and constant nasal dripping as part of 
the service-connected disability picture.  Hence, the Board 
must determine from the record whether an increased rating is 
warranted under other potentially applicable rating criteria.  

The veteran underwent VA medical examinations in December 
2002 and in June 2004.  The VA examiners stated that 50 
percent of the veteran's nasal airway was obstructed and that 
he had residuals of fractured nasal bones.  

In September 2006 the veteran had a VA medical examination.  
The veteran reported having had recurrent nasal obstruction 
and nasal bleeding.  The VA examiner stated that examination 
of the showed a deflection of the nasal septum with 
obstruction of more than 50 percent of the nasal airway with 
the residual of nasoseptal surgery.  The postnasal space was 
noted to be normal.  The x-ray studies revealed no evidence 
of active sinus disease.  

In a December 2006 addendum the VA examiner stated that, 
given the history of symptoms of recurrent nasal bleeding, 
postnasal drip, headache, inability to breathe through the 
nose and recent CT scan findings, it was his opinion that the 
veteran's nasal obstruction and nasal sinus disease was at 
least as likely as not due to his nasal obstruction or 
deflection of the nasal septum during military service.  

Upon consideration of all of the evidence, including the 
documented findings and the veteran's complaints, the Board 
finds that the service-connected disability more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 6522.  38 C.F.R. § 4.3, 4.7; see also 38 
U.S.C.A. § 5107(b).  This is the maximum evaluation 
assignable under these provisions for allergic or vasomotor 
rhinitis with polyps.  

It is pertinent note in this regard that VA outpatient 
treatment records show that the veteran was found to have a 
nasal polyp and ulcer in the left nose in August 2002.  Later 
in October 2002, he was found to have a left nasal 
deflection, weakened cartilage and inferior bony spur.  

The recent VA examination determined that the veteran had 
sinus disease due to deflection of the nasal septum; however, 
the medical record does not show findings of radical surgery, 
constant sinusitis or purulent discharge or crusting to 
warrant a rating of 50 percent under Diagnostic Code 6210.  

Under the General Rating Formula for Sinusitis (Diagnostic 
Codes 6510 through 6514), sinusitis detected by x-ray 
evidence only, warrants a no percent rating.  One or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 10 percent rating.  Three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 30 percent rating. Note: An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.  

Finally, the service-connected residuals of the fracture of 
the nasal bones does not present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

In this regard, the Board notes that the evidence does not 
show that the condition interferes markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular scheduler 
standards.  



ORDER

An increased rating of 30 percent rating for the service-
connected deviated nasal septum is granted, subject to the 
regulation controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


